HARALSON, J.
We have carefully 'examined the briefs and arguments of counsel for appellant on this appeal. It is confessedly an application for- a rehearing of the case as decided at the last term. A few points are insisted on now, which it is urged were not considered by the court on the other appeal. The case comes on the same pleadings and proofs as before, and all the questions raised now were in the case before. We discover nothing leading to a change of our views, and we adhere to the former ruling. It would be a useless task to go over the same ground, to arrive at the same conclusions heretofore expressed, and we must decline to do so.
Let the decree of the chancery court be affirmed.
Affirmed.
Brickell, C. J., and Head, J., not sitting.